         Case 1:20-cv-01814-MKV Document 22 Filed 11/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                USDC SDNY
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
 TERRELL ELLIS,                                              DOC #:
                                                             DATE FILED: 11/16/2020
                               Plaintiff,

        -v-                                                   No. 20-cv-1814 (MKV)

 BROOME STREET FOOD AND DRINK,                               SCHEDULING ORDER
 LLC, et al.,

                               Defendants.


MARY KAY VYSKOCIL, District Judge:

       The Court is in receipt of the parties’ joint letter and proposed Case Management Plan

[ECF #20]. IT IS HEREBY ORDERED that the Initial Pretrial Conference previously scheduled

to take place on November 19, 2020 is ADJOURNED to January 7, 2021 at 12:00 PM. IT IS

FURTHER ORDERED that, by November 18, 2020, the parties shall file a revised Proposed

Case Management Plan that indicates whether this case is to be tried to a jury. IT IS FURTHER

ORDERED that, by November 24, 2020, Defendants shall respond to the complaint. The parties

should not wait until the Initial Conference to exchange discovery, pursuant to Rule 26 of the

Federal Rules of Civil Procedure.

SO ORDERED.
                                                    _________________________________
Date: November 16, 2020                             MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
